ON REHEARING
HAMLIN, Justice.
We granted rehearing in this matter in order that we might reconsider our decree maintaining plaintiff, The Union Bank, *831in the quiet and peaceable possession of the following described property:
“A certain lot or parcel of land situated within the corporate limits of the town of Marksville, Avoyelles Parish, Louisiana, bounded as follows: On the North by property of Alton J. Normand and H. L. Sportono, on the East by Main Street, on the South by Mark Street and on the West by a concrete curb five (5) inches in width and eight (8) inches in height which extends from Mark Street in a South to North direction the entire depth of the lot herein described.”
Wherein there have been many opinions and dissenting opinions written and innumerable briefs filed in this protracted litigation, presently it suffices to say that we are only concerned with making a determination of the location of the western boundary of property which The Union Bank may possess or the eastern boundary of property which Anthony J. Roy, Sr. may possess. In so doing, we are constrained to consider two monuments, namely: (1) the rear wall of The Union Bank building, and (2) a concrete curbing some five (5) inches in width and eight (8) or nine (9) inches in height. As stated in our original opinion this is a possessory action involving a strip of ground approximately three and one-half (3j4) feet in width, but in order to determine which of the instant parties is entitled to possession, a consideration of ownership is imperative. Louisiana Code Civil Procedure, Art. 3661.
On January 30, 1899, George L. Mayer sold to the then Avoyelles Bank of Marks-ville the south half of a town lot situated in the Town of Marksville, Louisiana. In so many words, the Act of Sale recited that the lot fronted on Main Street, forty-eight (48) feet, ten (10) inches, and ran from the corner of Main and Mark Streets the entire length of one block of Mark Street to the corner of Mark and Monroe Streets, then running on Monroe Street forty-eight (48) feet, ten (10) inches (the act uses the word “corner”). The plats and surveys in the opinions rendered in this matter show that the distance from curb street corner to curb street corner was approximately two hundred and twenty-five (225) feet.
Shortly after the sale, the Avoyelles Bank of Marksville dedicated a six (6) foot banquette or sidewalk, at the western or Monroe Street end of its lot.
On July 31, 1935, the Avoyelles Trust and Savings Bank, the then owner of the lot, represented by its President, L. P. Roy, Sr., sold one hundred and seventy-nine (179) feet of its property to The Union Bank. The Act of Sale recited in part:
“ * * * The said lot to have a front of forty eight feet (48'ld") ten *833inches on Main Street beginning from the corner of Main and Mark Streets, and extending back a depth of one hundred seventy nine (179) feet between parallel lines. Bounded on the north by property of vendor or the Post Office lot, and property of Mrs. H. C. Schreiber, on the south by Mark Street, on the east by Main Street, and on the west by property of the Avoyelles Trust and Savings Bank. All as per plat of survey of E. B. Messick, Surveyor, hereto annexed as part hereof.
“ * * *
“It is agreed that the purchaser shall always leave open a driveway or passage, and to be used only as such, for the benefit of the lot now belonging to the vendor and known as the Post Office lot which is located immediately north of the property herein sold, said driveway or passage to be located immediately west of the bank building or ninety-eight (98) feet from the eastern property line of the property herein sold, and to be ten (10) feet front on Marks Street running back between parallel lines to the said Post Office lot, said driveway or passage being shown on the plat of survey of E. B. Messick, Surveyor, attached to this sale.” (Emphasis ours.)
On November 3, 1937, recorded December 6, 1937, The Union Bank sold to Anthony J. Roy, seventy-one (71) feet described as follows:
“A certain town lot situated in the corporate limits of the town of Marks-ville, Avoyelles Parish, Louisiana, beginning at a point ten (10) feet back of the back wall of the present Union Bank building which is one hundred eight (108) feet from the Southeast Corner of the Union Bank lot along Mark Street, a distance of seventy-one (71) feet from said point along Mark Street by a depth between parallel lines of forty-eight and 83/100 (48.83) feet bounded on the North by Estate of G. L. Mayer and Mrs. Harry Schrieber; South by Mark Street; East by property belonging to the Union Bank; and West by property belonging to the Avoyelles Trust and Savings Bank.” (Emphasis ours.)
On November 8, 1937, recorded November 8, 1937, the Avoyelles Trust and Savings Bank sold to Charles J. Mayeux, “A certain lot or parcel of ground situated at the corner of Mark and Monroe Street * * * measuring forty (40) feet on Mark Street, on a depth on Monroe Street, between parallel lines, of forty-eight and 83/100 (48.83) feet * * *”
A reading of the above acts discloses that if measurements are made on Mark Street from street curb corner to street curb corner, we have a ten (10) foot banquette on Main Street, an eighty-eight *835(88) foot Bank Building, a ten (10) foot passageway, seventy-one (71) feet purchased by Roy, forty (40) feet purchased by Charles J. Mayeux and now owned by Maxwell Bordelon, and a six (6) foot banquette on Monroe Street, all measurements on the instant block of Mark Street totalling two hundred and twenty-five (225) feet.
The record discloses that when defendant purchased his seventy-one (71) foot lot from The Union Bank on November 3, 1937, the Bank was honoring the servitude to which it had agreed on July 31, 1935; immediately west of the Bank building a ten (10) foot passageway ran in a northerly and southerly direction and was used for' ingress and egress purposes. The record also discloses that some thirteen and one-half (13i/á) feet from the rear wall of the Bank a concrete curbing, which, as stated supra, was five (5) inches in width and eight (8) or nine (9) inches in height, ran the depth of the instant property from South to North. This curbing had been in place prior to Roy’s purchase, and Roy testified that no one told'him that the curbing was his eastern boundary. The record further discloses that there was an iron peg or stake located in the ground approximately eighty-one (81) feet from the rear wall of the Bank (which could have been considered 'indicative of the-western boundary.of defendant’s property).5 Defendant saw this peg before hij' purchase,' and he testified that one of the Bank Directors told him it came from a small sawmill. He also stated that the Bank Officials with whom he was negotiating called his attention to the existing servitude, stating that there was a passageway of ten (10) feet going back to the Post Office building. Maxwell Bordelon, the owner of the property to the West of Roy’s lot, testified that he moved to his present location, the corner of Mark and Monroe Streets, during 1945, and that there was an iron stake located in the ground eighty-one (81) feet from the rear wall of The Union Bank Building when he bought his property. It had been there as long as he could remember.
The evidence preponderates that after his purchase defendant possessed the property up to the ten (10) foot passageway. At times he leased his lot to the bank; he permitted his son and a friend to display cemetery monuments on the lot; and intermittently cars were parked on the lot, portions, of them extending beyond the curbing. The Union Bank used the ten (10) foot passageway, and at times extended its use to the curb, which as stated supra was thirteen and a half (13j/£) feet from its rear wall.
In a renovation program, The Union Bank included the construction of a drive-in window and paving of the passageway. Fearful that the Bank would encroach upon his property, defendant constructed a' *837fence approximately ten (10) feet from the rear wall of the Bank and enclosed within its confines the concrete curbing; he considered this fence his eastern boundary. Assuming that the concrete curbing was the Bank’s western boundary, the officials of The Union Bank instituted this possessory action; its petition, which includes a prayer for injunction, alleges in part:
“That ANTHONY J. ROY * * * without any legal right to perform the acts hereinafter set forth, enter upon petitioner’s property * * * and did at the time proceed to construct a fence, using creosoted wooden posts and barbed wire, from a point approximately three and one-half (3i/¿) feet East of petitioner’s West line on Mark Street and extending in a Northerly direction approximately parallel to petitioner’s West boundary line to the North boundary of petitioner’s property or thereabout.
“That the acts of defendant herein-above alleged constitute a disturbance in fact of petitioner’s possession, as-defined by Article 3659 of the Louisiana Code of Civil Procedure, and prevent petitioner, as the owner and possessor of the immovable property described * '* * from enjoying its possession quietly, said acts being an obstacle in the way of petitioner’s enjoyment of the rights to which it is entitled.”
The Union Bank had had a survey made which indicated that its eastern boundary was different from that set forth on the Messick plat or survey (the Messick plat or survey, made at the instance of The Union Bank, is set forth in the dissenting opinion of Chief Justice Fournet). The new survey showed that the Bank’s eastern boundary was approximately three and one-half (3i/>) feet West of the Main Street curb, and that its western boundary was approximately three and one-half (3J^) feet from the ten (10) foot passageway or up to the concrete curbing.
In his reasons for judgment, the trial judge correctly stated the contention of the Bank as follows: ■
“Union Bank, on the other hand, contends that the Southeast Corner of its Lot is formed by an intersection of two streets of known widths; that this is a monument in itself; that one-hundred eight (108'') feet therefrom along Mark Street, coincides and is marked by another visible monument —a concrete curb or driveway wall, five (5") inches thick and nine (9") inches high, extending south to north, all the way across the property; it contends that this call should prevail over the first call ‘a point ten (10') feet back of the back wall.’ Plaintiff further contends that if the boundaries in the sale by it to Roy are considered, it is clear that it conveyed to *839'him the rectangular western seventy-one (7F) feet of its acquisition from the Avoyelles Trust & Savings Bank.”
.The trial court granted plaintiff a preliminary injunction; ordered the removal of .defendant’s fence; and prohibited further disturbance of any nature of plaintiff’s possession, in the area between the property of Alton Normand on the North, Main Street on the East, Mark Street on the South, and the five (5) inch by nine (9) inch West driveway wall or concrete curbing on the West.
The Court of Appeal, Third Circuit, reversed the judgment of the trial court and dismissed plaintiff’s suit. (168 So.2d 716)
Certiorari was granted. This Court on original hearing reversed the judgment of the Court of Appeal and rendered the judgment set forth herein.
In controversy is the deed of November 3, 1937 between The Union Bank and Anthony J. Roy. It contains two calls for., the eastern boundary of defendant’s property, namely: (1) “beginning at a point ten (10) feet back of the back wall of the present Union Bank Building,” and (2) “which is one hundred eight (108) feet from the Southeast Corner of the Union Bank lot along Mark Street.” The determination of defendant’s eastern boundary, which constitutes plaintiff’s western boundary, is our immediate concern.
 The record affirmatively discloses that the above deed was prepared at plaintiff’s direction. If there is any ambiguity or obscurity in a sale, it is a cardinal rule that it is construed against the vendor and those who stand in his shoes. Mestayer v. Cities Service Development Company, La.App., 136 So.2d 513; Miley v. Walker, La.App., 159 So.2d 38; West’s LSA-RCC, Art. 2474. However, in interpreting legal contracts, courts are bound to give legal effect to the contract according to the intent of the parties which must be ascertained from the language employed. Snelling v. Adair, 196 La. 624, 199 So. 782; Williams v. Bowie Lumber Co., 214 La. 750, 38 So.2d 729; Fortier v. Soniat, La.App., 143 So.2d 91.
The Act of Sale from plaintiff to defendant was executed before Lester L. Bordelon, Notary and Attorney and the father of Maxwell Bordelon. At the time of its confection at the direction of the Bank, the officials of the Bank were fully aware of the details of the Messick plat or survey, which the Bank had ordered. The plat or survey contained this side notation: “Note: Drive way provision made in sale from Avoyelles Trust & Savings Bank to Union Bank of roadway 10’ wide at a distance of 98' from S. E. Cor. of lot sold or intersection of Main St. and Mark, but same is erroneous as about 111.00 feet from said intersection is required to provide for a 10 ft. st. or roadway using *841drive way concrete wall as western boundary — strip remaining on Monroe St. 6' x 48.83 apparently belongs to the Avoyelles Bank of Marksville, title not transferred to Avoyelles Trust & Savings Bank.” The officials were apprised of all footages — correct, incorrect, and ambiguous; they knew of the peg eighty-one (81) feet from the Bank’s rear wall; they knew of the existence of the concrete curbing and did not see fit to have it mentioned in the deed. The officials were fully aware of the provision in their deed of acquisition, which stated that “said driveway or passage to be located immediately West of the Bank building or ninety-eight (98) feet from the eastern property line of the property herein sold.” With all of these facts before the Bank officials and its President being the uncle of the defendant, the deed was worded to recite defendant’s eastern boundary as ten (10) feet back of the back wall of the Bank.
It is obvious and self evident that plaintiff intended what was set forth in its Act of Sale, that is, that defendant’s eastern boundary would be ten (10) feet from the back wall of the Bank. This wall constituted a monument — a solid monument in existence at the time of sale and in existence today. It is also obvious that plaintiff intended to employ measurements of two hundred and twenty-five (225) feet for the Mark Street block, thus placing the eastern boundary of defendant’s property approximately one hundred and eight (108) feet from the curb comer of Mark and Main Streets.
If there was error on plaintiff’s part and it now owns approximately 3.5 feet less than its acquisition of one hundred and seventy-nine (179) feet from Avoyelles Trust and Savings Bank, it is still bound as vendor of defendant to two principal obligations, that of delivering and that of warranting the thing which it sells— seventy-one (71) feet on Mark Street. LSA-RCC, Art. 2474
For the reasons assigned, the judgment of the Court of Appeal, Third Circuit, is affirmed. All costs to be paid by plaintiff.
HAMITER, J., concurs with written reasons.
SUMMERS, J., dissents and adheres to the reasons assigned in the original opinion.